JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated any likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order, filed January 15, 2015, be affirmed. The district court properly dismissed the com*805plaint, pursuant to 28 U.S.C. § 1915A, on the grounds that: (1) the district court lacked jurisdiction to review the decisions of another court, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelty Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923) (U.S. district courts have no jurisdiction over challenges to state court decisions); (2)' the judge was immune from suit for money damages, see Mireles v. Waco, 502 U.S. 9, 9-10, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); and (3) appellant’s vague allegations against the two Ohio-based defendants did not meet the requirements of Fed. R. Civ. P. 8(a), see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.